Citation Nr: 0702046	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  04-41 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The veteran had active military service from November 1960 to 
July 1968.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision.

In a written statement associated with the claims file in 
February 2006, the veteran raised claims for service 
connection for a lung disorder and asbestosis, a knee 
disorder, a back disability, for eye surgery, and for skin 
cancer.  These matters have not been developed or certified 
for appeal.  Therefore, they are referred to the RO for 
appropriate action.


FINDING OF FACT

The veteran's service-connected disabilities, when considered 
in isolation, have not been shown to be of such severity as 
to preclude substantially gainful employment.


CONCLUSION OF LAW

Criteria for the assignment of a TDIU are not met.  
38 U.S.C.A. §§ 501, 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Unemployability Determination

A TDIU may be assigned where the schedular rating is less 
than total when the disabled person is, in the judgment of 
the Board, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, this shall be ratable at 
60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent disability or 
more.  38 C.F.R. § 4.16(a).  It is provided further that the 
existence or degree of nonservice-connected disabilities or 
previous unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  

The veteran has the following service-connected disabilities: 
residuals of bilateral spontaneous and traumatic 
pneumothoraxes (rated as 60 percent disabling), residuals of 
a fracture to the left tibial plateau (rated as 10 percent 
disabling), and four other noncompensable disabilities.  
These are residuals of fractured ribs, Muscle Groups II and 
XX damage, a forehead scar, and postoperative scars on the 
chest.  His combined rating is 60 percent and he meets the 
schedular criteria for a TDIU.  The issue is then whether the 
veteran's service connected disabilities prevent him from 
either obtaining or maintaining substantially gainful 
employment.  It is noted that the RO proposed to reduce the 
veteran's rating for his bilateral, spontaneous and traumatic 
pneumothoraxes from 60 percent to 10 percent, effective in 
March 2006, which would cause the veteran to fall below the 
schedular criteria for a TDIU; nevertheless, as the evidence 
in the claims file fails to show that the proposed action has 
been carried out, the veteran's rating remains at 60 percent 
for the purpose of this decision.  

The veteran testified before the Board that could not work as 
a result of knee, back and lung problems.  He indicated that 
had been in a motor vehicle accident while in service, 
causing damage to his neck and back.  He also indicated that 
he injured his lungs twice in service, first when he was 
stabbed while attempting to apprehend a watch thief, and then 
again when he was in a car accident.  The veteran also 
indicated that he fractured his knee during service.  The 
veteran testified in April 2006 that he had not worked in 
eleven years and had been awarded Social Security disability 
compensation on account of his back condition.  The veteran 
testified that a combination of his back, lung, and knee/leg 
disabilities were preventing him from being employable.  

While the veteran contends that several of the disabilities 
that are keeping him from working are the result of his time 
in service, at this time he is only service connected for his 
lung condition and for his leg.  The veteran is receiving 
Social Security disability compensation, but this was awarded 
for neck and back disabilities, not for leg or lung 
disabilities. 

The veteran has submitted several medical opinion's in 
support of his claim.  In July 2004, Dr. Davis wrote that the 
veteran had a history of COPD which limited his functional 
capacity and which might make him unemployable. 

In January 2005, Dr. Dietzen opined that based on the 
veteran's baseline spirometry in October 2004, and in 
consideration of OSHA requirements, the veteran would be 
precluded from wearing a respirator, from being employed in a 
caustic atmosphere (one with heavy dust or smoke), or from 
having to run fast for a distance in order to avoid a toxic 
fume release such as may occur at a chemical plant.  As such, 
Dr. Dietzen concluded that the veteran's pulmonary 
disabilities caused him to be disabled from some of his 
previous occupations.  

Read closely, neither of these medical opinions demonstrates 
that it is as likely as not that the veteran's leg and lung 
disabilities have rendered him unemployable.  First, Dr. 
Davis indicated only that the COPD might render the veteran 
unemployable; but, "might" in the context of a medical 
opinion is the same as "might not" and therefore cannot 
provide the requisite nexus.  See Obert v. Brown, 5 Vet. App. 
30, 33 (1993).  Similarly, while Dr. Dietzen found that the 
veteran's lung disability prevented the veteran from working 
in several fields, he did not conclude that the lung 
condition prevented the veteran from any gainful employment.  
This is significant, as a VA examiner subsequently found, 
after reviewing the veteran's claims file, and examining the 
veteran in February 2005, that the veteran was capable of 
performing certain jobs.  Specifically, the examiner opined 
that the veteran's lung disorder would not in itself preclude 
him from doing light work that did not require great physical 
strength or stamina.  This opinion was reinforced by the 
veteran's subsequent pulmonary function test in November 
2005, which showed that the veteran's lung condition was 
improved, such that the RO proposed that the veteran's 
disability rating be reduced. 

Nothing in either of the private medical opinions refutes the 
VA examiner's opinion that there are certain jobs which the 
veteran is not precluded from performing on account of either 
his lung or leg conditions.  As such, the evidence fails to 
show that the veteran is unemployable solely as a result of 
his service-connected disabilities.  Therefore, the criteria 
for a TDIU have not been met, and the veteran's claim is 
denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was provided by a letter 
dated in January 2005.  By this, and by previous letter, the 
statement of the case, and the supplemental statement of the 
case, the veteran was informed of all four elements required 
by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Additionally, the veteran indicated in October 2005 that he 
had no additional evidence to substantiate his claim.

VA and private treatment records have been obtained.  The 
veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file), 
including one opinion specifically addressing the veteran's 
employability with regard to his service connected 
disabilities.  Additionally, the veteran testified at a 
hearing before the Board.
 
VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

A total disability rating based upon individual 
unemployability is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


